931 F.2d 887Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Earl Ray BOYD, Defendant-Appellant.
No. 90-6827.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 29, 1991.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  Joe F. Anderson, Jr., District Judge.  (CR-76-303)
Earl Ray Boyd, appellant pro se.
William Corley Lucius, Assistant United States Attorney, Greenville, S.C., for appellee.
D.S.C.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Earl Ray Boyd appeals from the district court's order denying his motion to correct an illegal sentence.1   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Boyd, CR-76-303 (D.S.C. Mar. 28, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 Boyd filed his motion under Fed.R.Crim.P. 35(a) but failed to appeal within the 10-day period applicable to such motions.  We have treated his motion as brought under 28 U.S.C. Sec. 2255 to preserve appellate jurisdiction.    See United States v. Santora, 711 F.2d 41 (5th Cir.1983)